Exhibit 10.18

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of July 22,
2013, between Graymark Healthcare, Inc., an Oklahoma corporation (the
“Company”), and Tyche Health Enterprises LLC, a Nevada limited liability company
(“THE”), and THE Managers, LLC, a Delaware limited liability company (“THEM”
and, collectively with THE with their respective permitted successors and
assigns, “Holder”).

RECITALS:

A. As provided in, and subject to the terms and conditions of each of the
Warrants to Purchase Common Stock of even date herewith issued by the Company to
Holder (collectively, the “Warrants”), Holder is entitled, pursuant to the
Warrants, to purchase (i) up to 1,937,500 shares of the Company’s common stock
at the price of $1.00 per share during the next five (5) years, (ii) up to
3,516,204 shares of the Company’s common stock at the price of $1.35 per share
during the next seven and one-half (7.5) years, and (iii) up to 2,296,296 shares
of the Company’s common stock at the price of $1.60 per share during the next
ten (10) years (all shares of common stock that Holder may acquire described in
the preceding (i) through (iii), the “Warrant Shares”).

B. The parties desire to restrict the registration of the Company’s securities
as described in this Agreement.

NOW, THEREFORE, the parties agree as follows:

1. Definitions. For purposes of this Agreement:

(a) The term “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

(b) The term “Form S-3” means such form under the Securities Act as in effect on
the date hereof or any registration form under the Securities Act subsequently
adopted by the SEC that permits inclusion or incorporation of substantial
information by reference to other documents filed by the Company with the SEC.

(c) The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act, and the declaration or
ordering of effectiveness of such registration statement or document.

(d) The term “SEC” means the United States Securities and Exchange Commission or
any successor federal agency administering the Securities Act and the Exchange
Act at the time.

(e) The term “Securities Act” means the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

2. Securities Subject to this Agreement:

(a) The following securities of the Company is subject to the registration
rights described in Section 4 of this Agreement (collectively, the
“Securities”):

(i) the Warrants;

(ii) the Warrant Shares;

(iii) all shares of the Company’s common stock received by Holder as a result of
any subdivision or split-up of any of the Warrant Shares, or as a result of any
stock dividend payable on Warrant Shares.

(b) The Company understands and acknowledges that Holder may from time to time
transfer, convey and/or assign some or all of the Securities to one or more
third party transferees (each a “Transferee”), including without limitation
Holder’s members, as permitted by applicable law, and that the provisions of
this Agreement are intended to benefit any such Transferee. Accordingly, the
Company agrees that (i) references to “Holder” in this Agreement will include
Transferees, as applicable, and (ii) the rights established under this Agreement
will remain associated with any Securities that are transferred to a Transferee.

3. Required Registration. Within two (2) years after the date of this Agreement,
the Company shall register under the Securities Act of all of the Securities on
Form S-1 or any successor form thereto (each a “Long-Form Registration”);
provided that in lieu of a Long-Form Registration Statement, the Company may
register the Securities under the Securities Act on Form S-3 or any similar
short-form registration (a “Short-Form Registration”). A Registration Statement
shall not count as a Long-Form Registration or a Short-Form Registration unless
and until it has become effective and the Holder is able to register and sell
the Securities thereunder.

4. Company Registration. If the Company proposes to register (including for this
purpose a registration effected by the Company for shareholders other than
Holder) any of its common or preferred stock, any warrant rights for the
acquisition of its common or preferred stock, any debt instrument or security
convertible into common or preferred stock, or any combination thereof (other
than a registration relating solely to the sale of securities to participants in
a Company stock plan and registrations on Forms S-4, S-8 or other registration
statements that do not permit registrations of shares on a resale basis), the
Company shall, at such time, include in the Registration Statement all of the
Securities. In the event that the Staff of the Commission (the “Staff”) provides
the Company with a written comment that it is inappropriate to register the full
amount of the securities requested by any of the Company’s securityholders on a
single registration statement due to limitations under Rule 415 of the
Securities Act, then Company shall use commercially reasonable efforts to
persuade the Staff that the offering contemplated by the registration statement
is a valid secondary offering and not an offering “by or on behalf of the
issuer” as defined in Rule 415. In the event that, despite the Company’s
commercially reasonable efforts and compliance with the terms of this Section,
the Staff refuses to alter its position, the Company shall: (i) register the
resale of that portion of the securities as the Staff may permit under its
interpretations of Rule 415; and (ii) undertake to register the remaining
portion of the securities as soon as registration would be permitted under Rule
415, as determined by the Company in good faith based on the guidance of the
Staff or the Staff’s publicly available interpretations of Rule 415. In such
event, the Company shall apportion the securities registered hereunder among the
selling securities holders pro rata according to the total amount of securities
entitled to be included therein owned by each selling securities holder or in
such other proportions as shall mutually be agreed to by such selling securities
holder.

 

2



--------------------------------------------------------------------------------

5. Obligations of the Company. Whenever required under this Agreement to effect
the registration of any Securities, the Company shall:

(a) Furnish to Holder such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Securities owned by Holder;

(b) Notify Holder when a prospectus to Securities covered by a Registration
Statement is required to be delivered under the Securities Act of the happening
of any event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing; and

(c) Cause all Securities (other than the Warrants) registered hereunder to be
listed on each U.S. securities exchange or nationally recognized quotation
system on which similar securities issued by the Company are then listed.

6. Furnish Information. It is a condition precedent to the Company’s obligations
to take any action with respect to any Securities that Holder furnish to the
Company such information regarding itself, such Securities and the intended
method of disposition of such Securities as is required to effect the
registration thereof.

7. Expenses of Company Registration. The Company shall bear and pay all expenses
incurred in connection with any registration, filing or qualification of
Securities with respect to the registrations hereunder, including (without
limitation) all registration, filing, and qualification fees, printers and
accounting fees relating or apportionable thereto and the fees and disbursements
of counsel for the Company, but excluding Holder’s costs of compliance with
Section 6, underwriting discounts and commissions relating to Securities and
fees and disbursements of counsel for Holder.

8. Underwriting Requirements. The Company shall provide promptly give Holder
written notice of any offering involving an underwriting of shares of the
Company’s capital stock or warrant rights. Upon Holder’s written request (which
must be provided within thirty (30) days after the Company’s mailing of written
notice), the Company shall include all or a portion of Securities within such
offering if Holder accepts the terms of the underwriting as agreed upon between
the Company and the underwriters selected by it (or by other persons entitled to
select the underwriters). If the total amount of securities, including
Securities requested by Holder to be included in such offering, exceeds the
amount of securities sold (other than by the Company) that the underwriters
determine in their sole discretion is compatible with the success of the
offering, then the Company shall be required to include in the offering only
that number of such securities, including Securities, that the underwriters
determine in their sole discretion will not jeopardize the success of the
offering (the securities so included to be apportioned pro rata among the
selling securities holders according to the total amount of securities entitled
to be included therein owned by each selling securities holder or in such other
proportions as shall mutually be agreed to by such selling securities holder).
For purposes of the preceding parenthetical concerning apportionment, for any
selling securities holder that is a partnership or corporation, the partners,
retired partners and stockholders of such holder, or the estates and family
members of any such partners and retired partners and any trusts for the benefit
of any of the foregoing persons shall be deemed to be a single “selling
securities holder,” and any pro-rata reduction with respect to such “selling
securities holder” shall be based upon the aggregate amount of securities owned
by all entities and individuals included in such “selling securities holder,” as
defined in this sentence.

 

3



--------------------------------------------------------------------------------

9. Indemnification.

(a) To the extent permitted by law, the Company shall indemnify and hold
harmless Holder and Holder’s officers, managers, equity interest holders, agent
and employee, and their respective successor and assigns, (collectively, the
“Indemnitees” and each an “Indemnitee”) against any losses, claims, damages, or
liabilities (joint or several) to which they become subject under the Securities
Act, the Exchange Act or any other federal or state securities law, insofar as
such losses, claims, damages, or liabilities (or actions in respect thereof)
arise out of or are based upon any of the following statements, omissions or
violations (collectively a “Violation”): (i) any untrue statement or alleged
untrue statement of a material fact contained in such registration statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
or the Exchange Act or any state securities law; and the Company will pay to
each Indemnitee, as incurred, any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such loss, claim, damage,
liability, or action; provided, however, that the Company shall not be liable
for, nor obligated to indemnify the Indemnitees, to the extent any such loss,
claim, damage, liability, or action arises out of or is based upon a Violation
that occurs in reliance upon and in conformity with information furnished
expressly for use in connection with such registration by any Indemnitee.

(b) Promptly after receipt by an Indemnitee of notice of the commencement of any
action (including any governmental action), such Indemnitee will, if a claim in
respect thereof is to be made against any indemnifying party under this
Section 9, deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel mutually satisfactory to the parties; provided, however,
that an Indemnitee (together with all other Indemnitees that may be represented
without conflict by one counsel) shall have the right to retain one separate
counsel, with the fees and expenses to be paid by the indemnifying party, if
representation of such Indemnitee by the counsel retained by the indemnifying
party would be inappropriate due to actual or potential differing interests
between such Indemnitee and any other party represented by such counsel in such
proceeding. The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action, if materially
prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the Indemnitee under this Section 9, but
the omission so to deliver written notice to the indemnifying party will not
relieve it of any liability that it may have to any Indemnitee otherwise than
under this Section 9.

 

4



--------------------------------------------------------------------------------

(c) The Company’s obligations under this Section 9 shall survive the completion
of any offering of Securities in a registration statement under this Agreement
and otherwise.

10. Waivers. Holder and the Company, to the extent legally allowed, may extend
the time for performance of any obligations or other acts of the other parties
hereto, waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto and waive performance of any
of the covenants or agreements or satisfaction of any of the conditions
contained herein. The waiver by any party of a breach of any provision hereof
shall not operate or be construed as a waiver of any prior or subsequent breach
of the same or any other provision hereof.

11. Amendment. This Agreement may not be amended except by a written instrument
signed on behalf of each of the parties.

12. Governing Law; Dispute Resolution. This Agreement shall be governed in all
respects by the laws of the State of Oklahoma as such laws are applied to
agreements between Oklahoma residents entered into and to be performed entirely
within Oklahoma.

13. Successors and Assigns. Holder may wholly or partially transfer or assign
any of its right, title and interest in and to the Securities and any rights
under this Agreement to any Transferee, and any Transferee may do the same.
Otherwise, no party shall assign this Agreement, or any rights thereto, without
the prior written consent of the other parties. The provisions hereof shall
inure to the benefit of, and be binding upon, the successors, heirs, executors,
and administrators of the parties hereto.

14. Entire Agreement. This Agreement and the other documents delivered pursuant
hereto constitute the full and entire understanding and agreement between the
parties hereto with regard to the subjects hereof and thereof.

15. Notices, etc. All notices and other communications required or permitted
hereunder must be in writing and will be given and deemed received as provided
for in the Asset Purchase Agreement between Holder and the Company (the
“Purchase Agreement”). Notices to Holder and the Company shall be given to their
respective addresses as provided in the Purchase Agreement. Notice to any
Permitted Transferee shall be given to Holder or such other address as such
Permitted Transferred specifies in writing.

 

5



--------------------------------------------------------------------------------

16. Severability. In case any provision of this Agreement not material to the
benefits intended to be conferred hereby shall be determined to be invalid,
illegal, or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

17. Titles and Subtitles. The titles of the Articles, Sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement, and all numbered or lettered references
to Articles, Section and subsections are to numbered and letter Articles,
Sections and subsection of this Agreement unless otherwise indicated.

18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original and all of which together shall constitute
one instrument, and which shall become effective when there exist copies signed
and delivered by all of the parties hereto.

[SIGNATURE PAGES ATTACHED]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their duly authorized representatives, effective as of the date set forth on the
first page hereof.

 

Graymark Healthcare, Inc., an Oklahoma
corporation By:  

/s/ Stanton Nelson

  Stanton Nelson, Chief Executive Officer

SIGNATURE PAGE

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their duly authorized representatives, effective as of the date set forth on the
first page hereof.

 

“HOLDER”

THE MANAGERS, LLC, a Delaware limited liability company, as Manager

 

  By:     Archimedes Financial LLC, a Nevada limited liability company, as
Manager     By:  

/s/ Michael B. Horrell

      Michael B. Horrell, Manager   By:   Fortuna Asset Management, LLC, a
California limited liability company, as Manager     By:  

/s/ Karen Brenner

     

Karen Brenner,

Managing Member

Tyche Health Enterprises LLC, a Nevada limited liability company

 

By:   THE MANAGERS, LLC, a Delaware limited liability company, as Manager

 

  By:
  Archimedes Financial LLC, a Nevada limited liability company, as Manager    
By:  

/s/ Michael B. Horrell

      Michael B. Horrell, Manager   By:   Fortuna Asset Management, LLC, a
California limited liability company, as Manager     By:  

/s/ Karen Brenner

     

Karen Brenner,

Managing Member

SIGNATURE PAGE

REGISTRATION RIGHTS AGREEMENT